UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7880




In Re:       GEORGE BOYD STONE,

                                                            Petitioner.



              On Petition for Writ of Mandamus. (CR-93-3)


Submitted:    January 19, 2005              Decided:   February 2, 2005


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Boyd Stone, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            On December 1, 2003, George Boyd Stone filed a petition

for writ of mandamus, seeking an order from this court requiring

the district court to rule on Stone’s September 11, 2002 motion to

preserve evidence in his criminal case.     The motion was denied on

June 12, 2003, rendering Stone’s petition moot.          Thus, Stone

requests that his petition be construed as a notice of appeal from

the district court’s June 12 order.     However, even if we construed

the petition as Stone requests, the notice of appeal would be

untimely.   See Fed. R. App. P. 4(b)(1).    Moreover, although Stone

contends that he did not receive timely notice of the denial of his

motion, we are without jurisdiction to extend the time to appeal.

See United States v. Little, 2004 WL 2955027, *7 (4th Cir. Dec. 22,

2004).   Accordingly, we grant Stone’s motion to proceed in forma

pauperis, deny Stone’s petition for writ of mandamus, and deny his

request to construe the petition as a notice of appeal.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -